IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                  ______________________________________________      FILED
RANDALL GRAHAM and
                                                                          July 12, 1999
CHARLES J. FYKE,
                                                                  Cecil Crowson, Jr.
       Plaintiffs-Appellants,
                                                                 Appellate Court Clerk
                                              Williamson Chancery No. 24797
Vs.                                           C.A. No. 01a01-9809-CH-00482

LORAINE EDMONDSON,

      Defendant-Appellee.
____________________________________________________________________________

               FROM THE WILLIAMSON COUNTY CHANCERY COURT
                  THE HONORABLE CORNELIA A. CLARK, JUDGE




                     David H. King; King, Turnbow & Brisby of Franklin
                                      For Appellants

                                William Carter Conway of Franklin
                                          For Appellee




                                AFFIRMED AND REMANDED

                                         Opinion filed:




                                                              W. FRANK CRAWFORD,
                                                              PRESIDING JUDGE, W.S.


CONCUR:

DAVID R. FARMER, JUDGE

HOLLY KIRBY LILLARD, JUDGE


       This is an action to enforce restrictive covenants against a landowner.

Plaintiffs/appellants, Randall Graham and Charles Fyke (Plaintiffs), appeal the order of the trial

court granting summary judgment to defendant/appellee, Loraine Edmondson (Edmondson).
        Plaintiffs in this action are homeowners in the upscale neighborhood of Bluff Road Acres

in Brentwood. They allege that Edmondson has a mobile home and operates businesses on her

property in violation of restrictive covenants placed on the neighborhood.

        The facts are undisputed. In March 1978, Fitts and Johnson Development Company

(Fitts & Johnson) acquired title to a large tract of land which eventually became Bluff Road

Acres. On April 7, 1978, Fitts & Johnson sold two tracts of land to Hasty Construction

Company (Hasty). On September 13, 1978, Fitts & Johnson executed restrictive covenants,

which they recorded in the Register’s Office of Williamson County. The restrictions purported

to cover all of Bluff Road Acres including the two tracts previously sold to Hasty and in

pertinent part state:

                RESTRICTIONS FOR BLUFF ROAD ACRES

                               *               *               *

                Whereas, the undersigned developers of the property known as
                Bluff Road Acres, desire to place restrictive covenants which
                shall be applicable to all the lots shown on the recorded plat of
                said subdivision and binding upon all present and future owners
                for the period hereinafter. These restrictions only govern property
                appearing on the west side of Owl Creek. Property on the east
                side of Owl Creek remains unrestricted.

                               *               *               *

                2. No trailer, basement house, tent, garage, barns, or other
                outbuilding shall be erected or used as either a temporary or
                permanent residence.

                               *               *               *

                8. No school buses, trailer trucks, dump trucks, mobile homes,
                etc., are to be parked or stored on any lot.

                               *               *               *

                12. No commercial activities permitted to be conducted on the
                west side of Owl Creek. . . .

                13. If the parties hereto or any of them or their heirs or assigns
                shall violate or attempt to violate any of the covenants or
                restrictions herein before May 10, 2003, it shall be lawful for any
                other person or persons owning any other lot in said development
                to prosecute any proceedings at law or in equity against the
                person or persons violating or attempting to violate any such
                covenant or restrictions for such violation.

There is no evidence that Hasty agreed to or acquiesced in the covenants placed on the two tracts

it owned.


                                                2
       On November 17, 1978, some two months after Fitts & Johnson filed the restrictive

covenants covering Bluff Road Acres, Hasty sold part of the land in question to Mr. and Mrs.

Thomas. Edmondson and her husband acquired the property on October 28, 1981 from the

Thomases. In 1991, after Edmondson and her husband divorced, the land in question was

quitclaimed to her. Edmondson subsequently installed a mobile home on her property, expanded

a barn, held rodeos, and began a beauty shop on her property.

       Plaintiffs, on behalf of twenty-one (21) homeowners in Bluff Road Acres, filed suit

against Edmondson asserting that she was in violation of the restrictive covenants and seeking

injunctive relief by removal of her mobile home and removal of a garage located on her property.

The complaint also seeks to enjoin Edmondson from holding rodeos and from operating a beauty

shop. Edmondson answered the complaint and filed a motion for summary judgment. After a

hearing on the motion, the trial court entered an order granting Edmondson summary judgment

which states in pertinent part:

                        Plaintiffs in this lawsuit allege that defendant is currently
               in the process of erecting a trailer on the lot owned by her in the
               subdivision, and that this action violates the above-referenced
               restrictive covenant. Defendant claims her property is not subject
               to the restrictive covenants because it was deeded to her
               predecessor in title prior to the placement of the restrictions on
               the property.

                        Defendant’s position is correct. Under Tennessee law, at
               least in the absence of an expressed contrary intention, a covenant
               running with the land must be confined to the property as it
               existed at the time of the covenant. . . .

                      Although courts recognize the validity of restrictive
               covenants, they are not favored and will not be extended by
               implication. (citation omitted) Since defendant’s property is not
               burdened by restrictions either directly in the chain of title or by
               any other document, recorded or otherwise, this court cannot
               impose such restrictions upon her land. . . .

                       It is therefore ORDERED, ADJUDGED and DECREED
               that defendant’s motion for summary judgment shall be, and is
               hereby, granted. The action is dismissed. . . .

       Plaintiffs timely appealed the trial court’s order and ask this Court to determine whether

summary judgment was appropriate.

       A motion for summary judgment should be granted when the movant demonstrates that

there are no genuine issues of material fact and that the moving party is entitled to a judgment

as a matter of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the

                                                 3
burden of demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997). On a motion for summary judgment, the court must take the strongest

legitimate view of the evidence in favor of the nonmoving party, allow all reasonable inferences

in favor of that party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d
208 (Tenn. 1993), our Supreme Court stated:

                                Once it is shown by the moving party that there is no genuine
                                issue of material fact, the nonmoving party must then
                                demonstrate, by affidavits or discovery materials, that there is a
                                genuine, material fact dispute to warrant a trial. In this regard,
                                Rule 56.05 [now Rule 56.06] provides that the nonmoving party
                                cannot simply rely upon his pleadings but must set forth specific
                                facts showing that there is a genuine issue of material fact for
                                trial.

Id. at 211 (citations omitted) (emphasis in original).

                Summary judgment is only appropriate when the facts and the legal conclusions drawn

from the facts reasonably permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). Since only questions of law are involved, there is no presumption of correctness

regarding a trial court's grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our

review of the trial court’s grant of summary judgment is de novo on the record before this Court.

Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

                P l a i n t if f s f i r s t a s s e r t t h a t t h e t r i a l c o u r t e r r e d i n g r a n t i n g E d m o n d s o n ’ s m o t i o n f o r s u m m a r y j u d g m e n t b e c a u s e

a g e n u i n e i s s u e e x i s ts a s to E d m o n d s o n ’ s k n o w l e d g e o f t h e r e s t r i c t i v e c o v e n a n t s . P l a i n t i f f s c i t e t w o c a s e s f r o m t h i s c o u r t

w h i c h d e a l w i t h n o t i c e o f r e s t r i c t i v e c o v e n a n t s n o t f o u n d i n t h e c h a i n o f t i t l e . I n Stracener v. Bailey, 7 3 7 S . W . 2 d

5 3 6 ( T e n n . A p p . 1 9 8 6 ) , a d e v e l o p e r p u r c h a s e d a p a r c e l o f p r o p e r t y w h i c h h a d b e e n d e s i g n a te d o n a p la t a s a p a r k .

W h e n th e d e v e lo p e r a t te m p t e d t o d e v e l o p t h i s la n d , o t h e r o w n e r s in t h e s u b d i v i s io n f il e d s u i t t o e n jo in th e d e v e lo p m e n t.

T h i s C o u r t h e l d t h a t b y d e s i g n a ti n g t h e a r e a o n th e p la t a s a p a r k a n d s e ll i n g l o t s a c c o r d i n g t o t h e p la t, t h e o w n e r o f t h e

s u b d iv i s io n c r e a te d a r e s t r i c t i o n o n t h e u s e o f t h e p r o p e r t y . T h e o n l y q u e s ti o n t h e n f o r t h e C o u r t t o d e c i d e w a s w h e t h e r

t h e d e v e l o p e r , a s t h e p u r c h a s e r o f t h e p r o p e r t y , w a s b o u n d b y t h e r e s t r ic t i o n . I n h o l d i n g t h a t t h e r e s t r ic t i o n w a s

a p p li c a b le t o t h e p r o p e r t y , t h e C o u r t n o t e d t h a t a t i t l e s e a r c h o f t h e d e v e l o p e r ’ s c h a in o f t i t l e w o u l d h a v e r e v e a l e d th i s

r e s t r i c t i o n . T h i s c a s e i s d i s t in g u i s h a b l e f r o m t h e c a s e a t b a r , b e c a u s e a t t h e ti m e th e r e s t r i c ti v e c o v e n a n t w a s p l a c e d o n

t h e p a r k p r o p e r t y , t h e p a r k p r o p e r t y w a s o w n e d b y t h e e n ti t y p l a c in g t h e r e s t r i c t i o n o n t h e p r o p e r ty . I n t h e c a s e a t b a r ,

t h e e n t i t y e s t a b l i s h i n g t h e r e s t r i c t i v e c o v e n a n t s did not o w n t h e p r o p e r t y w h i c h i s n o w o w n e d b y E d m o n d s o n .

                I n KLN Assoc. v. Metro Dev. & Housing Agency, 7 9 7 S . W . 2 d 8 9 8 ( T e n n . A p p . 1 9 9 0 ) , a d e v e l o p e r



                                                                                                     4
f i l e d a d e c l a r a t o r y j u d g m e n t a c t io n c l a i m i n g t h a t it s p r o p o s e d o f f ic e d e v e l o p m e n t s h o u l d n o t b e s u b j e c t t o a n u r b a n

r e n e w a l p l a n n o t f o u n d i n i t s c h a i n o f t i t l e . T h e KLN C o u r t h e l d i n p a r t t h a t “ [ o ] t h e r w i s e v a l i d r e s t r i c t i o n s o n p r o p e r t y

a r e b i n d i n g e v e n w h e n t h e y a r e n o t i n t h e c h a i n o f ti t l e i f t h e o w n e r h a d a c t u a l k n o w l e d g e o f t h e r e s t r i c ti o n s w h e n i t

a c q u i r e d t h e p r o p e r t y . ” Id. a t 9 0 4 .

                KLN d e a l s s o l e l y w i t h t h e p o w e r o f t h e g o v e r n m e n t a t b o t h t h e s t a t e a n d l o c a l l e v e l s t o e x e r c i s e i t s p o l i c e

p o w e r t o i m p o s e r e s t r i c t i o n s o n p r i v a t e p r o p e r t y . Id. a t 9 0 1 . O f c o u r s e , s u c h p o w e r i s f i r m l y e s t a b l i s h e d u n d e r p r i o r

c a s e l a w a n d i s l i m i t e d o n l y b y t h e s t a t e a n d f e d e r a l c o n s t i t u t i o n s . T h u s , KLN i s e a s i l y d i s t i n g u i s h a b l e f r o m t h e p r e s e n t

case.

                W h i l e w e a g r e e w i t h t h e h o l d i n g o f t h e Stracener a n d KLN C o u r t s , w e d o n o t b e l i e v e t h a t t h e y a r e

a p p li c a b le t o t h e f a c ts in t h e c a s e b e f o r e u s . I n s t e a d , t h e p e r t i n e n t is s u e i n t h e p r e s e n t c a s e d e a l s w i t h t h e p o w e r o f a

d e v e l o p e r t o b i n d p r o p e r t y i t does not own b y f i l i n g a s u b d i v i s i o n p l a t w h i c h i n c l u d e s r e s t r i c t i v e c o v e n a n t s .

                T h i s C o u r t h a s p r e v i o u s ly h e l d :

                                I f it is a c o v e n a n t r u n n in g w ith th e la n d , a t le a st in th e a b s e n c e o f a n e x p r e s se d
                                c o n t r a r y i n t e n t i o n , its operation must be confined to the property as
                                it existed at the time of the covenant. A n d t h e r u l e o f s t r i c t c o n s t r u c t i o n
                                a p p l i e s w h e n a n a t te m p t i s m a d e t o a p p l y t h e c o v e n a n t t o o t h e r l a n d s .

Southern Advertising Co. v. Sherman, 3 0 8 S . W . 2 d 4 9 1 , 4 9 3 , 4 3 T e n n . A p p . 3 2 3 , 3 2 6 ( 1 9 5 7 ) ( e m p h a s i s

a d d e d ).

                 F u r th e r , t h e S u p r e m e C o u r t h a s d i s c u s s e d a t w h a t p o i n t i n t i m e a r e s t r i c t i v e c o v e n a n t b i n d s p r o p e r t y :

                                T h e p r e s e n t r e c o rd r e v e a ls n o re a so n w h y th e re s tr ic tiv e c o v e n a n ts sh o u ld n               otbe
                                a p p l ie d a c c o r d i n g t o t h e i r te r m s a g a i n s t b u y e r s o f l o t s w h o p e r s o n a l ly a g r e     e d to
                                t h e m o r w h o s e p u r c h a s e s occurred after the recordation of                                                         any
                                particular set of covenants. W e h a v e a l r e a d y s t a t e d t h a t n o s                                                 et o f
                                c o v e n a n t s s h o u l d b e g i v e n a n y g e n e r a l r e tr o a c ti v e e f f e c t .

East Sevier County Util. Dist. v. Wachovia Bank & Trust Co., 5 7 0 S . W . 2 d 8 5 0 , 8 5 3 ( T e n n . 1 9 7 8 )

(e m p h a sis ad d e d ).

                I t i s c le a r f ro m t h e f a c ts in t h i s c a s e t h a t F i tt s & J o h n s o n s o l d th e t r a c t s o f l a n d i n q u e s t i o n o v e r f i v e m o n t h s

b e f o r e r e c o r d i n g t h e r e s t r ic t i v e c o v e n a n t s f o r B l u f f R o a d A c r e s . I t is e q u a l l y c l e a r t h a t t h e l a w a p p l i e s r e s t r i c t i v e

c o v e n a n t s t o l a n d “ a s i t e x i s t e d a t t h e t i m e . . . t h e c o v e n a n t ” w a s r e c o r d e d . Sherman, 3 0 8 S . W . 2 d a t 4 9 3 , 4 3 T e n n .

A p p . a t 3 2 6 . T h u s , E d m o n d s o n ’ s p r o p e r t y i s n o t b u r d e n e d b y th e r e s t r i c t i o n s w h i c h a p p l y t o a l l o t h e r t r a c ts c o m p r i s in g

B l u f f R o a d A c r e s . F u r th e r , w e a g r e e w i t h t h e t r i a l c o u r t t h a t w h e t h e r E d m o n d s o n h a d k n o w l e d g e o f r e s t r ic t i o n s , o r e v e n

f o r s o m e ti m e b e li e v e d th e r e s t r i c ti o n s a p p l i e d to h e r p r o p e r t y , i s n o t p e r t i n e n t.

                T h e o r d e r g r a n t i n g s u m m a r y j u d g m e n t t o E d m o n d s o n is a f f i r m e d , a n d t h e c a s e is r e m a n d e d f o r s u c h f u r t h e r



                                                                                                   5
p r o c e e d i n g s a s a r e n e c e s s a r y . C o s t s o f a p p e a l a r e a s s e s s e d t o A p p e l la n t s .

                                                                                                              _________________________________
                                                                                                              W. FRANK CRAWFORD,
                                                                                                              PRESIDING JUDGE, W.S.

CONCUR:


____________________________________
DAVID R. FARMER, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                                                                                 6